ORDER
The Court having considered the application for leave to appeal, the emergency motion for stay of warrant of execution and request for expedited oral argument and the responses filed thereto in the above-captioned case, it is this 2nd day of December, 2005,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the application for leave to appeal, the emergency motion for stay of warrant of execution and the request for expedited oral argument be, and they are hereby, DENIED.